Detailed Action
Election/Restrictions
Applicant's election with traverse of Group I (Claims 1 – 15) in the reply filed on 7 September 2021 is acknowledged.  The traversal is on the grounds that there is lack of search burden.  This is not found persuasive because the method, the apparatus, the data processing system, and the computer program claims would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). Please refer to MPEP § 808.02, "Establishing Burden", "A different field of search" for more detail.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The preamble to Claim 1 comprises this portion “… prior to it being fed into a bioreactor …”. This limitation is considered intended use as it is a function of what to do with the mixture after it is mixed, which indicates the intended use. The amendment to Claim 1’s preamble is not enough to claim structure regarding how material is being fed to the bioreactor.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
Claim 1 is considered invoking a means plus function since the generic placeholder “supply units” is not modified by sufficient structure. The specification teaches “containers” as sufficient structure on page 4. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 8, 10 – 12, and 14 – 15 depend on Claim 1 and therefore also carry the limitation supply units and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1
Claims 2, 5, 7 – 8, 10 – 12, and 14 – 15  depend on Claim 1 and therefore also carry the limitation first feeding mechanism and all these dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “mixing unit” is not modified by sufficient structure. The specification teaches “mixer connected to a tank” as sufficient structure on page 5. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 8, 10 – 12, and 14 – 15 depend on Claim 1 and therefore also carry the limitation mixing unit and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.
Claim 1 is considered invoking a means plus function since the generic placeholder “control unit” is not modified by sufficient structure. The specification teaches “microcontroller” as sufficient structure on page 6. This structure will be interpreted into the prior art rejection sections.
Claims 2 – 8, 10 – 12, and 14 – 15 depend on Claim 1 and therefore also carry the limitation control unit and all the dependent claims do not carry sufficient structure, so they also invoke a means plus function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically lines 10 – 11, “a refrigeration system configured to maintain … mixed media at a second temperature”. Only a heating system was found in the original disclosure to maintain the mixed media temperature and not a “refrigeration system”. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Puranik et al. (PCT Patent Publication No. WO 2016/124505 A1 hereinafter Puranik) in further view of Demers et al. (U.S. Patent Publication No. 2015/0257974 A1 hereinafter Demers) and Walker (U.S. Patent No. 4,618,586 hereinafter Walker).

Claim 1, Linsen teaches a mixing system for producing a mixture (figure 1: entire apparatus produces a mixture) prior to it being fed into a bioreactor (intended use: into a bioreactor is considered intended use), comprising: a plurality of supply units, 112f: containers, (figure 1: storage vessels 38, 40, 42, and 44), each being able to hold media for use in a bioreactor ([0021] & bioreactor is considered intended use); a mixing unit, 112f: mixer connected to a tank, for creating a uniform mixing of media (figure 1: mixing vessel 46); a first feeding mechanism, 112f: peristaltic pumps, (figure 1: pump means 36 is a peristaltic pump), arranged to feed media from the supply units into the mixing unit (figure 1: pump means 36 transfers material from vessels 38, 40, 42, and 44 to mixing vessel 46); and a control unit, 112f: microcontroller, operatively connected to the first feeding mechanism and the mixing unit (figure 1: computer 62 is considered an equivalent thereof of a microcontroller, and is operatively connected to said units), said control unit being configured to control the first feeding mechanism to feed predetermined amounts of media from the plurality of supply units to the mixing unit (abstract), and further being configured to control the mixing unit to create a uniform mixing of media (figure 1: line 73 & [0028]).
Linsen is silent on a cell bag; a second feeding mechanism arranged to feed media from the mixing unit to the cell bag; a refrigeration system configured to maintain contents of a first supply unit at a first temperature, and mixed media at a second temperature.
Puranik teaches a cell bag as a bioreactor (abstract & figure 1: cell bag 3).
Demers teaches the mixing system ([0006] & [0038]) further comprising a refrigeration mechanism arranged to maintain contents of at least one of the supply units (figure 1: reservoirs 16) at a first predetermined temperature ([0033]: “refrigeration system”).
Walker teaches a second feeding mechanism (figures 3 & 6: peristaltic pump 49) downstream of the mixing unit (figures 3 & 6: culture chamber 42a is considered a reading on mixing unit as oxygen and carbon dioxide are mixed into the medium there [C4 L16 – 27]); a refrigeration system configured to maintain contents of the mixed media at a second temperature (figures 3 & 6: reservoir bath 51 maintains the temperature of culture chamber 42a & refrigeration is considered a function of how cold you operate the equipment and therefore considered intended use).
Linsen and Puranik are analogous in the field of small-scale operations for pharmaceutical manufacturing. It would have been obvious to one skilled in the art before the effective filing date to modify the space downstream of the mixing vessel of Linsen with the cell bag as a bioreactor of Puranik in order to provide a reaction space with adjustable volume, bar code ID (Puranik P3 L19 – 22), and to facilitate ease of clean up. Linsen and Demers are analogous in the field of a plurality of supply reservoirs feeding into a mixing system for use in small-scale pharmaceutical or paint formulations. It would have been obvious to one skilled in the art before the effective filing date to modify the surroundings of the storage vessels of Linsen with the refrigerated housing of Demers in order to meet temperature control requirements of the formulation (Demers [0033]). Linsen and Walker are analogous in the field of laboratory sized equipment for liquid formulations. They both teach on multiple supply containers feeding a mixing chamber via peristaltic pumps. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing chamber and downstream space of Linsen with the second peristaltic pump and cooling system of Walker in order to keep the volume in the culture chamber at a constant level (Walker C4 L39 – 49) and maintain the culture chamber at a constant temperature (Walker C5 L47 – 54). 

Regarding Claim 3, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the first feeding mechanism comprises pumps for pumping media from each of the supply units to the mixing unit (figure 2: activation means 131, 151, 171, and 191 along with pump means 36 act as de facto multiple pumps) and wherein the pumps are peristaltic pumps (figure 1: pump means 36 is a peristaltic pump).  

Regarding Claim 4, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the first feeding mechanism comprises valves for controlling a flow of media from each of the supply units to the mixing unit (figures 1&3: flow restrictor 48 & [0030]: separate flow restrictors 48, 50, 52, and 54).  

Regarding Claim 7, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, further comprising a pH sensor operatively connected to the control unit and arranged to measure a pH value in the mixing unit (figure 1: sensor 58 & [0027]: “pH of the fluid formulation”), and wherein the control unit further comprises an input for receiving pH data from a bioreactor (figure 1: electronic sending means 60 connected to line 61 connected to computer 62).

Regarding Claim 8, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 7, wherein the control unit is able to receive pH data from the pH sensor and from the input (figure 1: sensor 58 & [0027]: “pH of the fluid formulation”), and wherein the control unit is arranged to control the operation of the first feeding mechanism in response to the pH data ([0030]).

Regarding Claim 14, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the control unit (figure 1: computer 62) is arranged to control the mixing system in response to a predetermined program ([0026] – [0027]: “recipe”).  

Regarding Claim 15, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the control unit (figure 1: computer 62) is arranged to control the mixing system in response to input from a user ([0026] – [0027]: “The recipe … is input into the database of the computer to control the mixing system in response to input from a user).

Claims 2, 5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Puranik et al. (PCT Patent Publication No. WO 2016/124505 A1 hereinafter Puranik) in further view of Demers et al. (U.S. Patent Publication No. 2015/0257974 A1 hereinafter Demers), Walker (U.S. Patent No. 4,618,586 hereinafter Walker) and Masterman et al. (PCT Patent Publication No. WO 2010/135377 A1 hereinafter Masterman).

Regarding Claim 2, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the mixing system is integrated with a bioreactor.
Masterman teaches the mixing system is integrated with a bioreactor (figure 1: mixing vessel 102 is a bioreactor).
Linsen and Masterman are analogous in the field of mixing systems with multiple supply and pump units. It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the mixing vessel of Linsen with the bioreactor assembly of Masterman downstream of the mixing vessel in order to include a controlled space for a bio reaction to occur which is also auto-clavable and jacketed for temperature and pressure control of that bio reaction (Masterman page 5, first paragraph of “detailed description” section).
  
Regarding Claim 5, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
mixing unit.  
Masterman teaches the bioreactor (figure 1: bioreactor 100) is operatively connected to and able to control the operation of the mixing unit (P6 L10-17).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing system of Linsen with the bioreactor and control unit of Masterman in order to automatically control (Masterman P6 L10-17) a space for a bio reaction to occur which is also auto-clavable and jacketed for temperature and pressure control of that bio reaction (Masterman page 5, first paragraph of “detailed description” section).

Regarding Claim 11, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1, wherein the control unit is also arranged to control the first feeding mechanism in response to input from the sensor (figure 1: computer 62 is structurally capable of controlling the first feeding mechanism in response to sensor input; line 61 from probe 58 is connected to computer 62 which controls pump 36 and flow restrictor 48 via lines 132 and 64, respectively).  
Linsen is silent on the mixing system further comprising a temperature sensor operatively connected to the control unit and arranged to measure a temperature in the mixing unit.
Masterman teaches the mixing system (figure 1: mixing vessel 102) further comprising a temperature sensor operatively connected to the control unit and arranged to measure a temperature in the mixing unit (Claim 4: a “temperature control system” must inherently include a temperature sensor of some sort connected to a control unit).
It would have been obvious to one skilled in the art before the effective filing date to modify the mixing vessel and control computer of Linsen with the temperature sensor connected to the control unit of Masterman in order to regulate temperature in the vessel (Masterman Claim 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Puranik et al. (PCT Patent Publication No. WO 2016/124505 A1 hereinafter Puranik) in further view of Demers et al. (U.S. Patent Publication No. 2015/0257974 A1 hereinafter Demers), Walker (U.S. Patent No. 4,618,586 hereinafter Walker), and Taylor et al. (U.S. Patent Publication No. 2004/0250873 A1 hereinafter Taylor).

Regarding Claim 6, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 3.
Linsen is silent on the peristaltic pumps (Linsen is relied upon for the teaching of peristaltic pump [figure 1 pump 36]) are controlled by at least one stepper motor.  
Taylor teaches the pumps are controlled by at least one stepper motor (figure 1: stepper motor 6 drives pump 7).
Linsen and Taylor are analogous in the field of small scale paint formulations. It would have been obvious to one skilled in the art before the effective filing date to modify the pump motor of Linsen with the stepper motor of Taylor in order to offer more accurate control of the pumping function (Taylor [0039]).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Linsen et al. (U.S. Patent Publication No. 2003/0198125 A1 hereinafter Linsen) in view of Puranik et al. (PCT Patent Publication No. WO 2016/124505 A1 hereinafter Puranik) in further view of Demers et al. (U.S. Patent Publication No. 2015/0257974 A1 hereinafter Demers) and Walker (U.S. Patent No. 4,618,586 hereinafter Walker).

Claim 10, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the refrigeration system is further arranged to maintain contents of at least one of the supply units at a second predetermined temperature that is different from the first predetermined temperature.  
Demers teaches the refrigeration system ([0033]: “refrigeration system”) is further arranged to maintain contents of at least one of the supply units at a second predetermined temperature that is different from the first predetermined temperature (figure 3 & [0054]: “different temperature zones” is considered a reading on first and second predetermined temperatures).  
It would have been obvious to one skilled in the art before the effective filing date to modify the surroundings of the storage vessels of Linsen with the refrigerated housing and first and second predetermined temperatures of Demers in order to meet temperature control requirements of the multiple formulations with different requirements (Demers [0033] & [0054]). 

Regarding Claim 12, Linsen teaches the mixing system (figure 1: entire apparatus) according to claim 1.
Linsen is silent on the mixing system further comprising a heating mechanism arranged to heat media in the mixing unit or in at least one of the supply units.  
Demers teaches the mixing system ([0006] & [0038]) further comprising a heating mechanism ([0033]: “heater”) arranged to heat media in the mixing unit or in at least one of the supply units (figure 1: reservoirs 16 reads on supply units).  
It would have been obvious to one skilled in the art before the effective filing date to modify the surroundings of the storage vessels of Linsen with the heated housing of Demers in order to meet temperature control requirements of the formulation (Demers [0033]).

Response to Arguments
The underlined portions in this office action indicate additions to claim language and references made since the prior office action. 

Per applicant’s amendments to the specification, filed 25 January 2022, the objection to the drawings (regarding Element 52) is withdrawn.
	Per applicant’s amendments to the claims, filed 25 January 2022, the 112b rejection of Claims 3, 5, and 11 (regarding below) is withdrawn.
Claim 3: It is unclear whether the limitation “preferably peristaltic pumps” does or does not require peristaltic pumps.
Claim 5: It is unclear how a bioreactor can control the operation of the control unit rather than the other way around, per usual. Suggestion: amend to have the control unit control the bioreactor OR include claim limitations that defines how the bioreactor controls the control unit.
Claim 13: It is unclear whether the limitation “preferably for feeding into a cell bag of the bioreactor” does or does not require a cell bag.

Applicant’s arguments with respect to Claim 1, amended 25 January 2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/GREGORY Y HUAN/Examiner, Art Unit 1774                               

/ANSHU BHATIA/Primary Examiner, Art Unit 1774